Citation Nr: 0801462	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  02-08 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include schizophrenia and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Jerry Persky, Attorney


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The veteran served on active duty July 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In February 2007, the Board remanded the matter for 
additional procedural development.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in February 2003, 
the veteran indicated that he wanted to have a hearing at the 
RO.  In May 2006, however, the veteran withdrew his hearing 
request.   The matter was, accordingly certified to the 
Board, in November 2006.  After the matter was certified to 
the Board, the veteran submitted an additional request for a 
hearing, which was received by the RO in January 2007.  In 
December
 2007, the veteran asked to clarify whether he still wanted a 
hearing.  As of this date the veteran has not responded to 
the December 2007.  Accordingly, the matter is appropriately 
before the Board.


FINDINGS OF FACT

1.  In a December 1976 rating decision, the RO denied 
entitlement to service connection for a nervous disorder.  
The veteran was notified of that decision; however, he did 
not appeal.

2.  The veteran attempted to reopen his claim for service 
connection for a nervous disorder; however, in an August 1982 
rating decision, the RO held that new and material evidence 
had not been received to reopen the claim of entitlement to 
service connection for a nervous disorder.  The veteran was 
notified of that decision; however, he did not appeal.

3.  In June 1996, the veteran's claim of service connection 
for PTSD was received.  In a June 1997, the RO denied service 
connection for PTSD.  The veteran was notified of that 
decision; however, he did not appeal.

4.  The additional evidence received since the June 1997 
rating decision is cumulative and redundant; such evidence, 
by itself or with evidence previously considered, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims, and it does not contribute 
significantly to clarifying the etiology of his disorders.


CONCLUSION OF LAW

New and material has not been received to reopen the claim of 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2004, March 2006, and May 2007 
letters, with respect to the claims of entitlement to service 
connection and of the requirement to submit new and material 
evidence.   

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding 
what constitutes new and material evidence to reopen a claim 
of service connection for post-traumatic stress disorder by 
means of the May 2007 letter.  As such, the veteran was aware 
and effectively notified of information and evidence needed 
to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice, and the 
record contains an August 2007 supplemental statement of the 
case following the May 2007 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
February 2004, March 2006, and May 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains service medical records, 
service personnel records, Social Security Administration 
records, VA outpatient reports, and private medical records 
from the Union Medical Center, Leader Psychiatric Medical 
Group, Watt Health Foundation, L.A. County-University of 
Southern California Medical Center, Metropolitan Center 
Medical Group, Advanced Medical Analysts, Nevada Mental 
Health Institute, and Harbor-UCLA Medical Center.  No records 
were unavailable from Cook County Jail and U.S.C. Medical 
Center.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the May 2007 
VCAA letter.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that a medical examination is not required in 
this case.  As noted below, there is no evidence that the 
veteran has been diagnosed as having PTSD.  Thus, there is no 
credible, competent evidence attributing PTSD or any current 
psychiatric disorder to service.  Under these circumstances, 
there is no duty to provide an examination or opinion with 
regard to the claim on appeal.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran is attempting to reopen his previously denied 
claim of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia and PTSD.

For claims such as these, received before August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

The veteran's claim of entitlement to service connection for 
a nervous disorder was received in July 1976.  He alleged 
that he received treatment for a nervous condition in 1966 in 
Etienne, France.  

The medical evidence of record included the veteran's service 
medical records, VA treatment records, and March 1976 
appraisal of unemployability.  Service medical records, 
however, were silent as to any complaints, treatment for, or 
diagnosis of a psychiatric condition.  Rather, the veteran 
denied any nervous trouble of any sort, as well as, 
depression or excessive worry, during his February 1963 
discharge examination.

In March 1976, the County of Los Angeles Department of Social 
Services conducted a medical/psychiatric appraisal of 
unemployability.  At that time, the veteran presented with 
complaints of emotional problems.  He was held to be 
temporarily unable to work until March 1977 due to 
schizoreaction, paranoid type.  He last date of employment 
had been in May 1975.

In December 1976, the RO denied entitlement to service 
connection for a nervous disorder because the evidence did 
not demonstrate that the veteran's nervous disorder was 
incurred in or aggravated by service.  

In April 1978, the veteran attempted to reopen his claim of 
entitlement to service connection for a nervous disorder.  In 
support of his claim the veteran submitted VA and private 
treatment records.  The additional medical evidence of record 
demonstrated psychiatric treatment beginning in and 
subsequent to September 1971; however, the veteran did not 
present evidence with respect to the matter of whether his 
psychiatric difficulties were attributable to service.  In 
August 1982, the RO held that new and material evidence had 
not been presented new and material evidence to reopen the 
claim.

In September 1971, the veteran experienced an acute psychotic 
episode.  In July 1976, the veteran received treatment for 
his explosive personality and depression.  He admitted to 
alcohol abuse and poly-drug abuse, primarily barbituates and 
amphetamines.  At that time, there was no sign of overt 
psychosis, but he did have ideas of reference.  Treatment 
notes dated in November 1976 indicated at least an eight year 
history of assault, attempted murder, and frequent 
incarcerations.  The veteran submitted that he had been 
obsessed with violence since his service in Vietnam.  The 
Board notes that a review of the veteran's service personnel 
records fails to review service in Vietnam.  In August 1978, 
the veteran was hospitalized; his chief complaint being that 
people were putting drugs in his food.  The veteran was 
thought to be primarily depressed and using drugs to handle 
his depression.  Psychological testing demonstrated an 
immature personality with a history of drug abuse.  

In June 1996, the veteran's claim of entitlement to service 
connection for PTSD was received.  In June 1997, the RO held 
that service connection for PTSD was not warranted because 
the medical evidence of record did not contain a diagnosis of 
PTSD nor had the veteran submitted evidence of a corroborable 
stressor.  

The December 1976, August 1982, and June 1997 rating 
decisions denying entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and PTSD are 
final.  The veteran did not appeal any of the aforementioned 
rating decisions, nor does he so contend.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

In July 1999, the veteran presented testimony before a member 
of the Board of Veterans' Appeals, in connection with claims 
for connection for leg, back, and eye disorders.  During his 
hearing, the veteran submitted that he was also seeking 
entitlement to service connection or a psychiatric disorder.  
In a December 1999 decision, the Board referred the matters 
of entitlement to service connection for a psychiatric 
disorder and PTSD for development.  In October 2001, the RO 
held that new and material evidence had not been presented to 
reopen the claims of entitlement to service connection for 
PTSD and psychiatric disorder.  

In an attempt to substantiate the veteran's claims, post-
service VA outpatient treatment reports, Social Security 
Administration records, and private treatment records from 
Nevada Mental Health Institute, Union Medical Center, 
Metropolitan Center Medical Group, Advanced Medical Analysts, 
and Harbor-UCLA Medical Center have been associated with the 
claims folder.  Records from Cook County Jail and U.S.C. 
Medical Center were unobtainable.  Additionally, an attempt 
was made to associate medical records from the air base in 
Etienne, France.  In November 2004, however, the service 
department responded that an air base in Etienne, France was 
not identified.  

The additional evidence of record fails to demonstrate that 
any current psychiatric disorder, exhibited years after 
service, had its inception in service, or has any nexus to 
service.  As noted, service medical records do not include 
any complaints or a diagnosis of a psychiatric disorder.  
Although the veteran has alleged service in Vietnam, this has 
not been corroborated by his service personnel records.  The 
earliest medical evidence of record of psychiatric treatment 
is from 1971, eight years after the veteran's discharge from 
service, which was held to be an acute psychotic episode.  
The veteran was not diagnosed as having schizophrenia until 
1975.  As to his claim of service connection for PTSD, a 
review of the medical evidence of record fails to reveal a 
diagnosis or treatment for PTSD nor has the veteran submitted 
a corroborable stressor.   

Thus, the additional medical evidence of record, whether 
considered by itself or with the evidence previously 
considered, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence).  Accordingly, new 
and material evidence has not been submitted to reopen the 
matter of entitlement to service connection for a psychiatric 
disorder to include schizophrenia and PTSD.  

In order to reopen his claims of entitlement to service 
connection a psychiatric disorder, the record must include 
evidence of direct causation to service.  A review of the 
record, however, does not demonstrate any medical evidence of 
a nexus to service since the June 1997 rating action.  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder, to include schizophrenia and PTSD, is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


